Citation Nr: 1512476	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  10-02 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral ear disorder (claimed as bilateral ear infections). 

2. Entitlement to service connection for a right knee disorder. 

3. Entitlement to service connection for left ear tinnitus, to include as secondary to left ear hearing loss or, in the alternative, secondary to a left ear disorder. 

4. Entitlement to service connection for left ear hearing loss, to include as secondary to a left ear disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.

A hearing was held on August 4, 2011, in Columbia, South Carolina, before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.   A transcript of the hearing testimony is in the claims file.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Reason for Remand: To obtain addendum etiology opinions.

In March 2012, the Board remanded this matter to determine whether the Veteran had any ear disorders and if so, whether the ear disorders were related to service, to include acoustic trauma or water survival training.  The Veteran had VA examinations in 2012.  Opinions provided in March and April 2012 address only the Veteran's claimed hearing loss and tinnitus.  The examiner did not address whether the Veteran had other ear disorders and if so, whether the other ear disorders could have caused or aggravated the Veteran's left ear hearing loss or tinnitus.

Further, in these opinion reports, the examiner provided etiology opinions for left ear hearing loss and tinnitus based solely on the Veteran's service treatment records and the lack of hearing loss and tinnitus noted at separation from service.  The examiner did not consider the Veteran's lay statements alleging continuity of symptoms since service.  Consequently, the examination reports are inadequate for rating purposes and the claims for service connection for a bilateral ear disorder, left ear hearing loss, and left ear tinnitus must be remanded for additional VA examinations.

Regarding the right knee disability, the Board remanded the claim in March 2012 for a VA examination and requested an etiology opinion regarding any identified right knee disabilities.  A VA examination was conducted in March 2012.  The examiner provided an etiology opinion, finding that the right knee disorder was not related to service; however, the opinion is based solely on the lack of evidence of treatment of the right knee during service.  The examiner did not consider the Veteran's lay statements as to causation and continuity of symptoms.  As such, the opinion report is inadequate for rating purposes and the claim must be remanded to obtain an addendum opinion.




Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA treatment records, if any, and any other private treatment records identified by the Veteran, if any, and associate the treatment records with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed ear disorder, left ear tinnitus, and left ear hearing loss.  All studies, tests, and evaluations deemed necessary by the examiner should be performed, to specifically include audiometric testing and a physical examination of the Veteran's middle and inner ears.  The examiner(s) must review all pertinent records associated with the claims file, including the partial service treatment records submitted by the Veteran. 

After the completion of above, the examiner(s) should address the following: 

a) Identify all disorders of either ear other than hearing loss and tinnitus that have been present during the pendency of the claim.  If no disorders other than hearing loss and tinnitus are found, the examiner must specifically state that no other ear conditions are present.

b) For each disorder identified in part (a), provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) the result of a disease or injury incurred in service, to include acoustic trauma or water survival training. 

c) For any diagnosed left ear hearing loss, provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) the result of a disease or injury incurred in service, to include acoustic trauma or water survival training. 

d) If the Veteran has a left ear disorder that is the result of an in-service disease or injury, provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran's left ear hearing loss is proximately due to or has been aggravated by his left ear disorder.

e) For any diagnosed left ear tinnitus, provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) the result of a disease or injury incurred in service, to include acoustic trauma or water survival training.

f) If the Veteran has a left ear disorder that is the result of an in-service disease or injury, provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran's left ear tinnitus is proximately due to or has been aggravated by his left ear disorder.

g) If the Veteran's left ear hearing loss is the result of an in-service disease or injury or is proximately due to or has been aggravated by a left ear disorder that is related to service, provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran's left ear tinnitus is due to or has been aggravated by his left ear hearing loss.

In forming these opinions, the VA examiner must consider the Veteran's complete medical history, to include acoustic trauma associated with his post-service occupational history.  The examiner must also acknowledge and consider the Veteran's lay statements regarding acoustic trauma, his subjective observations of the manifestation of symptoms, and the continuity of the symptoms.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Send the Veteran's claims file to the March 2012 VA examiner that conducted the examination of the Veteran's right knee or to another qualified examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the partial service treatment records submitted by the Veteran.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any identified right knee disorder is the result of a disease or injury incurred in service.

In forming this opinion, the VA examiner must consider the Veteran's complete medical history and acknowledge and consider his lay statements regarding causation and continuity of symptoms since service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




